EXHIBIT 10.3

SECOND DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FINANCING STATEMENT

(Santa Clara County, California)

THIS SECOND DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FINANCING
STATEMENT (this “Deed of Trust”), is executed as of May 16, 2007, and effective
as of May 18, 2007, by SPANSION LLC, a Delaware limited liability company
(“Trustor”), whose address for notice hereunder is 915 DeGuigne Drive, P. O. Box
3453, Sunnyvale, California 94088, to PRLAP, INC., Trustee (hereinafter referred
to in such capacity as “Trustee”), whose address is P.O. Box 2240, Brea,
California 92822, for the benefit of BANK OF AMERICA, N.A., a national banking
association, in the capacity as Administrative Agent for the Lenders
(hereinafter referred to as “Beneficiary”), whose address is 55 South Lake
Avenue, Suite 900, Pasadena, California 91107,

WITNESSETH:

ARTICLE 1.

Definitions

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Credit Agreement. As used herein, the following terms shall
have the following meanings:

(a) Beneficiary: Bank of America, N.A., a national banking association, in the
capacity as Administrative Agent for the Lenders, together with any successor
agent under the Credit Agreement.

(b) Borrower: The above defined Trustor, and any and all subsequent owners of
the Mortgaged Property or any part thereof.

(c) Buildings: Any and all buildings, covered garages, utility sheds, workrooms,
air conditioning towers, open parking areas, structures and other improvements,
and any and all additions, alterations, betterments or appurtenances thereto,
now or at any time hereafter situated, placed or constructed upon the Land or
any part thereof.

(d) Credit Agreement: The Credit Agreement dated September 19, 2005 among the
financial institutions named therein, Bank of America, N.A., as Administrative
Agent, and Trustor.

(e) Event of Default: The phrase “Event of Default” shall have the meaning given
thereto in the Credit Agreement.

(f) Fixtures: Those items now owned or hereafter acquired by Trustor that are
both now or hereafter attached or affixed to or installed in any of the
Buildings or on



--------------------------------------------------------------------------------

the Land and required in order for the Buildings to provide an environment for
the manufacturing of semiconductor wafers, including, without limitation, water,
utility gas, electrical, storm and sanitary sewer facilities from the point of
connection with the utility service providers’ service delivery facilities, but
excluding, without limitation, all materials, supplies, equipment, apparatus and
other items now owned or hereafter acquired by Trustor and now or hereafter
attached to, installed in or used in connection with (temporarily or
permanently) the semiconductor manufacturing tools and automation distribution
systems now or hereafter located in the Buildings; and provided, further that
“Fixtures” shall expressly exclude all said semiconductor manufacturing tools
and automation distribution systems now or hereafter located in the Buildings
and all gas cabinets, electrical motor generators and all chemical distribution
systems to the tools and equipment they serve.

(g) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the Rents or the ownership, use, occupancy or enjoyment thereof.

(h) Land: The real estate or interest therein described on Exhibit “A” attached
hereto, and all rights, titles and interests appurtenant thereto.

(i) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or oral, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property.

(j) Lenders: The financial institutions from time to time parties to the Credit
Agreement, together with their respective successors and assigns.

(k) Loan Documents: The Loan Documents defined in the Credit Agreement
including, without limitation, the Credit Agreement, the Security Agreement,
this Deed of Trust, and all Guaranties.

(l) Material Adverse Effect: The term “Material Adverse Effect” shall have the
meaning given thereto in the Credit Agreement.

(m) Mortgaged Property: The Land, Buildings and Fixtures, together with:

(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest, if any, of Trustor in and to any streets, ways, alleys,
strips or gores of land adjoining the Land or any part thereof; and

 

2



--------------------------------------------------------------------------------

(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and

(iii) all of Trustor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Buildings or Fixtures, including but not limited to those for any vacation of,
or change of grade in, any streets affecting the Land or the Buildings and those
for municipal utility district or other utility costs incurred in connection
with the Land; and

(iv) all rights to utility availability applicable to the Land granted by any
city, municipal utility district or other governmental or quasi-governmental
authority.

As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all, or where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein.

(n) Obligations: The Obligations defined in the Credit Agreement including,
without limitation, (i) the principal of, interest on and all other amounts,
payments and premiums due under the Credit Agreement; and (ii) any and all
payment obligations, contingent or otherwise, whether now existing or hereafter
arising, of Trustor to Beneficiary or any Lender, or to any of their respective
Affiliates or successors arising under or in connection with any Loan. The
scheduled maturity date of the Obligations is the date that is six (6) years
after the effective date of this Deed of Trust.

(o) Other Obligations: Any and all of the covenants, warranties, representations
and other obligations (other than to repay the Obligations) made or undertaken
by Trustor, Guarantors or others to any Lender, Beneficiary, Trustee or others
as set forth in the Loan Documents.

(p) Permitted Encumbrances: All liens or other encumbrances on the Mortgaged
Property to the extent permitted as Permitted Liens (as defined in the Credit
Agreement) and/or shown in the final title insurance commitment related to the
Mortgaged Property in favor of Beneficiary and that certain Deed of Trust,
Security Agreement, Assignment of Rents and Fixture Filing, dated of even date
herewith, executed by Trustor, for the benefit of Wells Fargo Bank, National
Association, its capacity as trustee and collateral agent for the Noteholder
Secured Parties (as defined in the Intercreditor Agreement (as defined below))
(“Collateral Agent”).

(q) Rents: All of the rents, revenues, income, proceeds, profits, security and
other types of deposits, and other benefits paid or payable by parties to the
Leases other than Trustor for using, leasing, licensing, possessing, operating
from, residing in, selling or otherwise enjoying the Mortgaged Property.

 

3



--------------------------------------------------------------------------------

(r) Security Agreement: The Security Agreement dated September 19, 2005 among
the financial institutions named therein, Bank of America, N.A., as
Administrative Agent, and Trustor.

(s) Utility Rights: Any and all rights of Trustor to utility availability
(including water, sanitary sewer, and drainage) applicable to the Land and
Buildings granted or to be granted by any utility, municipal utility district,
or any other Governmental Authority.

ARTICLE 2.

Grant

To secure the full and timely payment of the Obligations and the full and timely
performance and discharge of the Other Obligations, Trustor does GRANT, BARGAIN,
SELL and CONVEY, unto Trustee, in trust, with power of sale, the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, its successors and assigns, forever, for
the benefit of Beneficiary, and Trustor does hereby bind itself, its successors
and assigns to warrant and forever defend the title to the Mortgaged Property
unto Trustee, for the benefit of Beneficiary, against every person whomsoever
lawfully claiming or to claim the same or any part thereof subject, however, to
the Permitted Encumbrances; provided, however, that if Trustor shall pay (or
cause to be paid) the Obligations as and when the same shall become due and
payable and shall have performed and discharged (or caused to be performed and
discharged) all Other Obligations required to be performed and discharged at the
time the Obligations are paid in full, then the Liens created by this Deed of
Trust shall terminate, otherwise same shall remain in full force and effect.

ARTICLE 3.

Affirmative Covenants

Trustor hereby unconditionally covenants and agrees with Beneficiary as follows:

3.1 Second Lien Status: Except for Permitted Encumbrances, Trustor will not
place, or permit to be placed, or otherwise mortgage, hypothecate or encumber
the Mortgaged Property with, any other Lien, regardless of whether same is
allegedly or expressly inferior to the Lien created by this Deed of Trust, and,
if any such Lien is asserted against the Mortgaged Property, Trustor will
promptly, and at its own cost and expense, (a) pay the underlying claim in full
or take such other action so as to cause same to be released and (b) within five
(5) days from the date Borrower obtains knowledge that such Lien is so asserted,
give Beneficiary notice of such Lien. Such notice shall specify who is asserting
such Lien and shall detail the origin and nature of the underlying claim giving
rise to such asserted Lien.

3.2 Repair: Trustor will keep the Mortgaged Property in first class order and
condition and will make all repairs, replacements, renewals, additions,
betterments, improvements and alterations thereof and thereto, interior and
exterior, structural and non-structural, ordinary and extraordinary, foreseen
and unforeseen, which are necessary or

 

4



--------------------------------------------------------------------------------

reasonably appropriate to keep same in such order and condition. Trustor will
also use its best efforts to prevent any act or occurrence which might impair
the value or usefulness of the Mortgaged Property for its intended usage. In
instances where repairs, replacements, renewals, additions, betterments,
improvements or alterations are required in and to the Mortgaged Property to
prevent loss, damage, waste or destruction thereof, Trustor shall proceed to
construct same, or cause same to be constructed.

3.3 [Intentionally Omitted]

3.4 [Intentionally Omitted]

3.5 Restoration Following Casualty: If any act or occurrence of any kind or
nature, ordinary or extraordinary, foreseen or unforeseen (including any
casualty for which insurance was not obtained or obtainable), shall result in
damage to or loss or destruction of the Mortgaged Property, Trustor will give
notice thereof to Beneficiary and, if so instructed by Beneficiary and subject
to the terms and conditions of the Credit Agreement related to insurance
matters, will promptly, at Trustor’s sole cost and expense and regardless of
whether the insurance proceeds (if any) shall be sufficient for the purpose,
commence and continue diligently to completion to restore, repair, replace and
rebuild the Mortgaged Property as nearly as possible to its value, condition and
character immediately prior to such damage, loss or destruction.

3.6 Maintenance of Rights-of-Way, Easements, and Licenses: Trustor will
maintain, preserve and renew all rights-of-way, easements, grants, privileges,
licenses and franchises reasonably necessary for the use of the Mortgaged
Property from time to time and will not, without the prior consent of
Beneficiary, initiate, join in or consent to any private restrictive covenant or
other public or private restriction imposing a material limitation to the use of
the Mortgaged Property.

3.7 Execution of Leases: Trustor shall not permit any leases to be made of the
Mortgaged Property if such action could reasonably be expected to result in a
material adverse effect on the usefulness or fair market value of the Mortgaged
Property.

ARTICLE 4.

Negative Covenants

Trustor hereby covenants and agrees with Beneficiary that, until the entire
Obligations shall have been paid in full and all of the Other Obligations shall
have been fully performed and discharged:

4.1 Use Violations: Trustor will not use, maintain, operate or occupy, or allow
the use, maintenance, operation or occupancy of, the Mortgaged Property in any
manner which (a) violates any Laws, (b) may be dangerous unless safeguarded as
required by all Laws or (c) constitutes a public or private nuisance, in each
case such as could reasonably be expected to have a Material Adverse Effect.

4.2 Waste: Trustor will not commit or permit any waste of the Mortgaged Property
such as could reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

ARTICLE 5.

[INTENTIONALLY OMITTED]

ARTICLE 6.

Remedies and Foreclosure

6.1 Remedies: If an Event of Default shall occur, Beneficiary may, at
Beneficiary’s election and by or through Trustee or otherwise, exercise any or
all of the following rights, remedies and recourses:

(a) Acceleration: Declare the Obligations to be immediately due and payable,
without notice of intent to accelerate, notice of acceleration or any further
notice, presentment, protest, demand or action of any nature whatsoever (each of
which hereby is expressly waived by Trustor), whereupon the same become
immediately due and payable.

(b) Entry on Mortgaged Property: Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books and records relating thereto. If
Trustor remains in possession of all or any part of the Mortgaged Property after
an Event of Default and without Beneficiary’s prior written consent thereto,
Beneficiary may invoke any and all legal remedies to dispossess Trustor,
including specifically one or more actions for forcible detainer, trespass to
try title and writ of restitution. Nothing contained in the foregoing sentence
shall, however, be construed to impose any greater obligation or any
prerequisites to acquiring possession of the Mortgaged Property after an Event
of Default than would have existed in the absence of such sentence.

(c) Operation of Mortgaged Property: Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either by itself or by other
persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable).

(d) Foreclosure and Sale: Sell or offer for sale the Mortgaged Property, or any
interest or estate in the Mortgaged Property, in such portions, order and
parcels as Beneficiary may determine, with or without having first taken
possession of same, to the highest bidder for cash at public auction.
Beneficiary and Trustee shall comply with the requirements of applicable law as
then in effect (or other applicable law) with regard to any such sale, the
timing of such sale, the manner in which such sale shall be given, and the
posting and giving of notice of such sale in such manner and to such persons as
may be required thereunder. The affidavit of any person having knowledge of the
facts regarding such sale and the manner in which it was conducted shall be
prima facie evidence of such facts. At any such sale (i) it shall not be
necessary for Trustee to have physically present, or to have constructive
possession of, the Mortgaged Property

 

6



--------------------------------------------------------------------------------

(Trustor hereby covenanting and agreeing to deliver to Trustee any portion of
the Mortgaged Property not actually or constructively possessed by Trustee
immediately upon demand by Trustee) and the title to and right of possession of
any such property shall pass to the purchaser thereof as completely as if the
same had been actually present and delivered to purchaser at such sale,
(ii) each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Trustor, (iii) each and every recital contained
in any instrument of conveyance made by Trustee shall conclusively establish the
truth and accuracy of the matters recited therein, including, without
limitation, nonpayment of the Obligations, advertisement and conduct of such
sale in the manner provided herein and otherwise by law and appointment of any
successor Trustee hereunder, (iv) any and all prerequisites to the validity
thereof shall be conclusively presumed to have been performed, (v) the receipt
of Trustee or of such other party or officer making the sale shall be a
sufficient discharge to the purchaser or purchasers for his or their purchase
money and no such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication thereof, (vi) to the fullest extent permitted by law, Trustor
shall be completely and irrevocably divested of all of its right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Trustor, and against any and all other persons claiming or to claim the
property sold or any part thereof, by, through or under Trustor and (vii) to the
extent and under such circumstances as are permitted by law, Beneficiary may be
a purchaser at any such sale. Trustor hereby authorizes and empowers Trustee to
execute and deliver to any purchaser of any portion of or interest in the
Mortgaged Property a good and sufficient deed of conveyance thereof with
covenants of general warranty binding on Trustor and its successors and assigns,
as well as a bill of sale covering any Fixtures, with similar covenants of
general warranty. If at the time of sale, Trustor or any of its successors or
assigns are occupying all or any portion of the Mortgaged Property, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be terminable at will, at a reasonable rental per day based upon the value
of the Mortgaged Property, such rental to be due daily to the purchaser. An
action of forcible detainer shall lie if the tenant holds over after such
purchaser makes demand in writing for possession of the Mortgaged Property.

(e) Deficiency. In the event the Mortgaged Property is sold at any foreclosure
sale hereunder, and the proceeds thereof are not sufficient to satisfy all of
the indebtedness secured hereby, then the holder of the indebtedness secured
hereby may bring an action seeking recovery of such deficiency. In such event,
Trustor may have the right to request that a determination of the fair market
value of the Mortgaged Property as of the date of the foreclosure sale be made.
Trustor and Beneficiary hereby agree that the following procedures shall be
utilized in such an event, to the extent the same are not prohibited by
applicable law. In the event Trustor requests that the fair market value of the
Mortgaged Property as of the date of the foreclosure sale be ascertained for
purposes of determining the amount of any deficiency due after the sale of the
Mortgaged Property, the fair market value of the Mortgaged Property as of the
date of the foreclosure sale will be determined by an appraiser selected by
Beneficiary, unless objection to such appraiser is made by Trustor within three
(3) business days after receiving notice of the

 

7



--------------------------------------------------------------------------------

selection of such appraiser by Beneficiary. In the event Trustor objects to the
identity of the appraiser selected by Beneficiary, Trustor shall designate in
writing, within three (3) business days after its objection, an appraiser which
it finds satisfactory. The fair market value of the Mortgaged Property for
purposes of the deficiency action shall be the amount determined by the
agreement of such two appraisers. If such two appraisers are unable to agree on
the fair market value of the Mortgaged Property, the two appraisers shall,
within three (3) business days after failing to agree on such fair market value,
agree upon a third appraiser who shall conduct an appraisal of the Mortgaged
Property as of the date of the foreclosure sale, which appraisal shall be
conclusive and binding upon Trustor and Beneficiary as to the fair market value
of the Mortgaged Property as of the date of the foreclosure sale. All costs of
the appraiser selected by the Beneficiary shall be paid by Beneficiary, all
costs of the appraiser selected by Trustor shall be paid by Trustor and all
costs of the appraiser selected by the other two appraisers shall be split
evenly between Trustor and Beneficiary.

(f) Trustee or Receiver: Upon, or at any time after, commencement of foreclosure
of the Lien provided for herein or any legal proceedings hereunder, make
application to a court of competent jurisdiction as a matter of strict right and
without notice to Trustor or regard to the adequacy of the Mortgaged Property
for the repayment of the Obligations, for appointment of a receiver of the
Mortgaged Property and Trustor does hereby irrevocably consent to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Paragraph 6.8 hereinbelow. Beneficiary’s rights hereunder include its rights
under California Code of Civil Procedure Section 564, as amended from time to
time.

(g) Other: Exercise any and all other rights, remedies and recourses granted
under the Loan Documents (including without limitation those set forth in
Articles 7 and 9 hereinbelow) or now or hereafter existing in equity, at law, by
virtue of statute or otherwise.

6.2 Separate Sales and Installment Sales: The Mortgaged Property may be sold in
one or more parcels and in such manner and order as Trustee, in his sole
discretion, may elect, it being expressly understood and agreed that the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

6.3 Remedies Cumulative, Concurrent and Nonexclusive: Beneficiary shall have all
rights, remedies and recourses granted in the Loan Documents and available at
law or equity (including specifically those granted by the Uniform Commercial
Code in effect and applicable to the Mortgaged Property, the Leases and the
Rents, or any portion thereof) and same (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Trustor,
Guarantor or others obligated to repay amounts advanced pursuant to the Credit
Agreement, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Beneficiary, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Trustor that the exercise or
failure to exercise any of same shall in no event be construed as a waiver or
release thereof or of any other right, remedy or recourse and (d) are intended
to be, and shall be, nonexclusive.

 

8



--------------------------------------------------------------------------------

6.4 No Conditions Precedent to Exercise of Remedies: Neither Trustor, Guarantor
nor any other person hereafter obligated for payment of all or any part of the
Obligations or fulfillment of all or any of the Other Obligations shall be
relieved of such obligation by reason of (a) the failure of Trustee to comply
with any request of Trustor, Guarantor or of any other person so obligated to
foreclose the lien of this Deed of Trust or to enforce any provisions of the
other Loan Documents, (b) the release, regardless of consideration, of the
Mortgaged Property or the addition of any other property to the Mortgaged
Property, (c) any agreement or stipulation between any subsequent owner of the
Mortgaged Property and Beneficiary extending, renewing, rearranging or in any
other way modifying the terms of the Loan Documents without first having
obtained the consent of, given notice to or paid any consideration to Trustor,
Guarantor or such other person, and in such event Trustor, Guarantor and all
such other persons shall continue to be liable to make payment according to the
terms of any such extension or modification agreement unless expressly released
and discharged in writing by Beneficiary or (d) by any other act or occurrence
save and except the complete payment of the Obligations and the complete
fulfillment of all of the Other Obligations.

6.5 Release of and Resort to Collateral: Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the Lien created in
or evidenced by this Deed of Trust or its status as a second and prior Lien on
Mortgaged Property. For payment of the Obligations, Beneficiary may resort to
any other security therefor held by Trustee in such order and manner as
Beneficiary may elect.

6.6 WAIVER OF REDEMPTION, NOTICE AND MARSHALLING OF ASSETS: TO THE FULLEST
EXTENT PERMITTED BY LAW, TRUSTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND RELEASES (A) ALL BENEFIT THAT MIGHT ACCRUE TO TRUSTOR BY VIRTUE OF ANY
PRESENT OR FUTURE LAW EXEMPTING THE MORTGAGED PROPERTY FROM ATTACHMENT, LEVY OR
SALE ON EXECUTION OR PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY OF
EXECUTION, EXEMPTION FROM CIVIL PROCESS, REDEMPTION OR EXTENSION OF TIME FOR
PAYMENT, (B) ALL NOTICES OF ANY EVENT OF DEFAULT OR OF TRUSTEE’S ELECTION TO
EXERCISE OR HIS ACTUAL EXERCISE OF ANY RIGHT, REMEDY OR RECOURSE PROVIDED FOR
UNDER THE LOAN DOCUMENTS AND (C) ANY RIGHT TO A MARSHALLING OF ASSETS OR A SALE
IN INVERSE ORDER OF ALIENATION.

6.7 Waiver of Statutory Rights: Trustor specifically waives any rights it may
have under California Civil Code Sections 2819 and 2822.

6.8 Discontinuance of Proceedings: In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Trustor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Other Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Beneficiary shall continue as if same had never been invoked.

 

9



--------------------------------------------------------------------------------

6.9 Application of Proceeds: The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, operation or other use of, the
Mortgaged Property or the Leases shall be applied by Beneficiary or Trustee (or
the receiver, if one is appointed) to the extent that funds are so available
therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (i) trustees’ and receivers’
fees, (ii) court costs, (iii) attorneys’ and accountants’ fees, (iv) costs of
advertisement, and (v) the payment of any and all Impositions, Liens or other
rights, titles or interests equal or superior to the Lien of this Deed of Trust
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);

(b) second, to the payment of all amounts, other than the then unpaid principal
balance of the Indebtedness and accrued but unpaid interest which may be due to
Beneficiary under the Loan Documents, together with interest thereon as provided
therein;

(c) third, to the payment of all accrued but unpaid interest due under the Loan
Documents;

(d) fourth, to the payment of the then unpaid principal balance of the
Indebtedness;

(e) fifth, to the extent funds are available therefor out of the sale proceeds
or the Rents and, to the extent known by Beneficiary and permitted by law, to
the payment of any indebtedness or obligation secured by a subordinate Lien on
the Mortgaged Property; and

(f) sixth, to Trustor, its successors or assigns, or whomsoever else shall be
legally entitled thereto.

6.10 Waiver of Security: In accordance with California Code of Civil Procedure
Section 726.5 as such Section may be amended from time to time, Beneficiary may
waive the security of this Deed of Trust as to any parcel of the Land that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section), and as to any personal property which is Mortgaged Property
attached to such parcel, and thereafter exercise against Trustor, to the extent
permitted by such Section 726.5, the rights and remedies of an unsecured
creditor, including reduction of Beneficiary’s claim against Trustor to
judgment, and any other rights and remedies permitted by law. In the event
Beneficiary elects, in accordance with California Code of Civil Procedure
Section 726.5 to waive all or part of the security of this Deed of Trust and
proceed against Trustor on an unsecured basis, the valuation of the real
property, the determination of the environmentally impaired status of such
security and any cause of action for a money judgment, shall, at the request of
Beneficiary, be referred to a referee in accordance

 

10



--------------------------------------------------------------------------------

with California Code of Civil Procedure Section 638 et seq. Such referee shall
be an M.A.I. appraiser selected by Beneficiary and approved by Trustor, which
approval shall not be unreasonably withheld or delayed. The decision of such
referee shall be binding upon both Trustor and Beneficiary, and judgment upon
the award rendered by such referee shall be entered in the court in which such
proceeding was commenced in accordance with California Code of Civil Procedure
Sections 644 and 645. Trustor shall pay all reasonable costs and expenses
incurred by Beneficiary in connection with any proceeding under California Code
of Civil Procedure Section 726.5 as such Section may be amended from time to
time.

6.11 Environmental Provisions: No limitations on Trustor’s personal liability
shall (i) limit Beneficiary’s right in accordance with California Code of Civil
Procedure Section 736, as such Section may be amended from time to time, to
recover any costs, expenses, liabilities or damages, including attorneys’ fees
and costs, incurred by Beneficiary and arising from any covenant, obligation,
liability, representation or warranty, or any indemnity agreement given to
Beneficiary, or any order, consent decree or settlement relating to the cleanup
of Hazardous Materials or any other “environmental provisions” (as defined in
such Section 736) relating to the Mortgaged Property or any portion thereof.

6.12 Notices: Trustor hereby request that a copy of any notice of default and
any notice of sale may be mailed to it at the address first set forth above or
at such other address or addresses as Borrower may designate pursuant to
Section 12.5 below.

ARTICLE 7.

Assignment of Rents

7.1 Assignment: To further secure the full and timely payment of the Obligations
and the full and timely performance of the Other Obligations, Trustor hereby
grants to Beneficiary a security interest in all the rights of the lessor and
the landlord, and all of Trustor’s other rights, titles and interests, in, to
and under the Leases, and all Rents that arise, accrue or are derived from the
Mortgaged Property, whether or not pursuant to the Leases.

7.2 Covenants: Trustor covenants with Beneficiary (i) to duly and punctually
observe, perform and comply with any and all of the representations, warranties,
covenants, agreements and obligations imposed upon the landlord in the Leases;
(ii) not to do or permit to be done anything to impair the security of any of
the Leases; (iii) that no rent reserved in any of the Leases has been or will be
assigned, except as assigned hereby; (iv) not to collect any of the Rent
arising, accruing or to be derived from the Mortgaged Property more than thirty
(30) days in advance of the time when the same become due under the terms of
said Leases; (v) not to discount any future accruing Rents; (vi) to maintain
each of the Leases in full force and effect during the full term thereof;
(vii) to appear in and defend any action or proceeding arising under or in any
manner connected with any of the Leases or the representations, warranties,
covenants and agreements of the landlord thereunder or the other party or
parties thereto; (viii) not to execute or grant any other assignment of lease,
assignment of rents or security interest relating to the Leases, the Rents or
the Mortgaged Property or grant a security interest therein, except with prior
written consent of Beneficiary; (ix) to collaterally assign and transfer to
Beneficiary, at the request of Beneficiary, any specific Leases upon any
specific parts of the Mortgaged Property

 

11



--------------------------------------------------------------------------------

(said collateral assignment to be in form acceptable to Beneficiary); (x) to
execute and deliver, at the request of Beneficiary, all such further assurances
and assignments in the Mortgaged Property as Beneficiary shall from time to time
reasonably require; and (xi) if requested by Beneficiary, to deliver to
Beneficiary executed counterparts of all Leases affecting the Mortgaged
Property, regardless of whether such Leases were or are executed before or after
the date hereof.

7.3 Payments to Beneficiary: A demand on any tenant by Beneficiary for the
payment of Rent (which Beneficiary agrees shall not be made except upon and
during the continuance of an Event of Default) shall be sufficient to warrant
said tenant to make future payments of Rent to Beneficiary without the necessity
of any consent by Trustor.

7.4 Rights of Beneficiary Upon Default: Pursuant to the enforcement steps set
forth in California Civil Code Section 2938(c), upon or at any time during the
continuance of an Event of Default, Trustor shall deliver to Beneficiary all
amounts received by Trustor under the Leases and Beneficiary shall have the
right to apply all amounts it receives with respect to the Leases (regardless of
whether Beneficiary receives such amounts from Trustor, the tenants under the
Leases or otherwise) to the payment, in any order, of one or more of the
following: (a) the cost of all alterations, renovations, repairs and
replacements and expenses incident to taking and retaining possession of the
Mortgaged Property and the management and operation thereof, (b) all taxes,
charges, claims, assessments, water rents and any other liens and premiums for
insurance maintained with respect to the Mortgaged Property, with interest on
all such items, and (c) in the manner and to the items set forth in Paragraph
6.8 hereof. Beneficiary may apply such amounts in such order of priority as to
any of such items as Beneficiary in its sole discretion may determine, any
statute, law, custom or use to the contrary notwithstanding.

7.5 Further Assurances; Power of Attorney: Trustor, upon Beneficiary’s request,
shall execute, acknowledge and deliver and/or file such further instruments and
do such further acts as may be reasonably necessary, desirable or proper to
effectuate the intent and purposes of this Article 7. For example only, if
Beneficiary desires to have the tenant under any particular Lease make payments
under such Lease directly to Beneficiary, then, at Beneficiary’s request,
Trustor shall join with Beneficiary in the execution and delivery of a letter to
such tenant notifying such tenant of Beneficiary’s interest in such Lease and
instructing such tenant to make all future payments under such Lease directly to
Beneficiary. Trustor does hereby irrevocably constitute Beneficiary and any
successor thereto, with the full power of substitution, as its true and lawful
attorney-in-fact and agent with full power and authority to act in its name,
place and stead in the execution, acknowledgment, swearing to, delivery, filing
and recording of any instrument or other document, or for the taking of any
other action which Beneficiary deems reasonably necessary, desirable or proper
to carry out more effectively the intent and purposes of this Article 7. The
power of attorney granted herein shall be deemed to be coupled with an interest,
shall be irrevocable, shall survive the dissolution, liquidation or other
termination of Trustor and shall be binding on all successors and assigns of
Trustor.

7.6 Effect of Foreclosure: Any foreclosure of this Deed of Trust or any other
lien securing payment of the Obligations, or the execution and delivery of any
deed in lieu of any such foreclosure, shall not terminate any of the Leases, but
rather such Leases shall remain in full force and effect; provided, however, the
person or entity who acquires the Mortgaged Property

 

12



--------------------------------------------------------------------------------

(or any applicable portion thereof) at such foreclosure sale or by deed in lieu
of such foreclosure shall have the right to terminate any or all of such Leases
relating to the portion of the Mortgaged Property so acquired by giving written
notice thereof to the applicable tenants within sixty (60) days after the date
of such acquisition.

7.7 INDEMNITY: BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR
DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR
LIABILITY UNDER THE LEASES, OR UNDER OR BY REASON OF THIS DEED OF TRUST, AND
TRUSTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY BENEFICIARY FOR AND TO HOLD
BENEFICIARY HARMLESS OF AND FROM ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH IT
MAY OR MIGHT INCUR UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS ARTICLE
7 AND OF AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE
ASSERTED AGAINST IT BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS
PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED
IN ANY OF THE LEASES OR THIS DEED OF TRUST, EXCEPT FOR THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF BENEFICIARY. SHOULD BENEFICIARY INCUR ANY SUCH LIABILITY,
LOSS OR DAMAGE UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THIS ARTICLE 7,
OR IN THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT THEREOF, INCLUDING
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE SECURED HEREBY, AND
TRUSTOR SHALL REIMBURSE BENEFICIARY THEREFOR (WITH INTEREST THEREON AT THE
DEFAULT RATE) IMMEDIATELY UPON DEMAND.

ARTICLE 8.

Condemnation

8.1 General: Immediately upon its obtaining knowledge of the institution or the
threatened institution of any proceeding for the condemnation of the Mortgaged
Property, Trustor shall notify Trustee and Beneficiary of such fact. Trustor
shall then, if requested by Beneficiary, file or defend its claim thereunder and
prosecute same with due diligence to its final disposition and shall cause any
awards or settlements to be paid over to Beneficiary for disposition pursuant to
the terms of this Deed of Trust. Trustor may be the nominal party in such
proceeding but Beneficiary shall be entitled to participate in and to control
same and to be represented therein by counsel of its own choice, and Trustor
will deliver, or cause to be delivered, to Beneficiary such instruments as may
be requested by it from time to time to permit such participation. If the
Mortgaged Property is taken or diminished in value, or if a consent settlement
is entered, by or under threat of such proceeding, the award or settlement
payable to Trustor by virtue of its interest in the Mortgaged Property shall be,
and by these presents is, assigned, transferred and set over unto Beneficiary to
be held by it, in trust, subject to the Lien of this Deed of Trust, and
disbursed as follows:

(a) if (i) all of the Mortgaged Property is taken, (ii) so much of the Mortgaged
Property is taken, or the Mortgaged Property is so diminished in value, that the
remainder thereof cannot (in Beneficiary’s reasonable judgment) continue to be
operated profitably

 

13



--------------------------------------------------------------------------------

for the purpose for which it was being used immediately prior to such taking or
diminution, (iii) an Event of Default shall have occurred, or (iv) the Mortgaged
Property is partially taken or diminished in value and (in Beneficiary’s
judgment) need not be rebuilt, restored or repaired in any manner, then in any
such event the entirety of the sums so paid to Beneficiary shall be applied by
it in the order recited in Paragraph 8.2 hereinbelow; or

(b) if (i) only a portion of the Mortgaged Property is taken and the portion
remaining can (in Beneficiary’s reasonable judgment), with rebuilding,
restoration or repair, be profitably operated for the purpose referred to in
Paragraph 8.1(a)(ii) hereinabove, (ii) none of the other facts recited in
Paragraph 8.1(a) hereinabove exists, (iii) Trustor shall deliver to Beneficiary
plans and specifications for such rebuilding, restoration or repair acceptable
to Beneficiary, which acceptance shall be evidenced by Beneficiary’s written
consent thereto, and (iv) Trustor shall thereafter commence the rebuilding,
restoration or repair and complete same, all in substantial accordance with the
plans and specifications and within twelve (12) months after the date of the
taking or diminution in value and shall otherwise comply with Paragraph 3.2
hereinabove, then such sums shall be paid to Trustor to reimburse Trustor for
money spent in the rebuilding, restoration or repair; otherwise same shall be
applied by Beneficiary in the order recited in Paragraph 8.2 hereinbelow.

8.2 Application of Proceeds: All proceeds received by Beneficiary with respect
to a taking or a diminution in value of the Mortgaged Property shall be applied
in the following order of priority:

(a) first, to reimburse Trustee or Beneficiary for all costs and expenses,
including reasonable attorneys’ fees, incurred in connection with collection of
the said proceeds;

(b) thereafter, the balance, if any, shall be applied in the order of priority
recited in Paragraph 6.8(b) through (f) hereinabove; provided, however, that if
such proceeds are required under Paragraph 8.1(b) hereinabove to be applied to
the rebuilding, restoration or repair of the Mortgaged Property, the provisions
of Paragraph 6.07(b) of the Credit Agreement shall determine the conditions
precedent for utilizing such proceeds for such purpose and the manner for
distributing such proceeds.

ARTICLE 9.

Fixtures

9.1 Security Interest: This Deed of Trust (a) shall be construed as a deed of
trust on real property and (b) shall also constitute and serve as a “security
agreement” on the Fixtures within the meaning of, and shall constitute until the
grant of this Deed of Trust shall terminate as provided in Article 2
hereinabove, a second and prior security interest under, the California Uniform
Commercial Code with respect to the Fixtures. To this end, Trustor does Grant,
Bargain, Convey, Assign, Transfer and Set Over, unto Beneficiary, a second and
prior security interest and all of Trustor’s right, title and interest in, to,
under and with respect to the Fixtures to secure the full and timely payment of
the Obligations and the full and timely performance and discharge of the Other
Obligations.

 

14



--------------------------------------------------------------------------------

9.2 Uniform Commercial Code Remedies: Beneficiary shall have all the rights,
remedies and recourses with respect to the Fixtures afforded to it by the
aforesaid California Uniform Commercial Code in addition to, and not in
limitation of, the other rights, remedies and recourses afforded by the Loan
Documents.

9.3 Fixture Filing: This Deed of Trust shall also constitute a “fixture filing”
for the purposes of the California Uniform Commercial Code. Information
concerning the security interest herein granted may be obtained at the addresses
set forth on the first page hereof. For purposes of the security interest herein
granted, the respective addresses of Debtor (Trustor) and Secured Party
(Beneficiary) are set forth in the opening recital of this Deed of Trust.

ARTICLE 10.

Concerning the Trustee

10.1 No Required Action: Trustee shall not be required to take any action toward
the execution and enforcement of the trust hereby created or to institute,
appear in or defend any action, suit or other proceeding in connection therewith
where in his opinion such action will be likely to involve him in expense or
liability, unless requested so to do by a written instrument signed by
Beneficiary and, if Trustee so requests, unless Trustee is tendered security and
indemnity satisfactory to him against any and all costs, expense and liability
arising therefrom. Trustee shall not be responsible for the execution,
acknowledgement or validity of the Loan Documents, or for the proper
authorization thereof, or for the sufficiency of the Lien purported to be
created hereby, and makes no representation in respect thereof or in respect of
the rights, remedies and recourses of Beneficiary.

10.2 Certain Rights: With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (b) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (c) to select and employ, in and about the execution of his
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default or
misconduct of any such accountant, engineer or other expert, agent or
attorney-in-fact, if selected with reasonable care, or for any error of judgment
or act done by Trustee in good faith, or be otherwise responsible or accountable
under any circumstances whatsoever, except for Trustee’s gross negligence or bad
faith and (d) any and all other lawful action as Beneficiary may instruct
Trustee to take to protect or enforce Beneficiary’s rights hereunder. Trustee
shall not be personally liable in case of entry by him, or anyone entering by
virtue of the powers herein granted him, upon the Mortgaged Property for debts
contracted or liability or damages incurred in the management or operation of
the Mortgaged Property, except for Trustee’s or such person’s gross negligence
or bad faith. Trustee shall have the right to rely on any instrument, document

 

15



--------------------------------------------------------------------------------

or signature authorizing or supporting any action taken or proposed to be taken
by him hereunder, believed by him in good faith to be genuine. Trustee shall be
entitled to reimbursement for expenses incurred by him in the performance of his
duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered. Trustor will, from time to time, pay the
compensation due hereunder to Trustee and reimburse Trustee for, and save him
harmless against, any and all liability and expenses which may be incurred by
him in the performance of his duties, except for liability and expenses incurred
as a result of Trustee’s gross negligence or bad faith.

10.3 Retention of Monies: All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other monies
(except to the extent required by law) and Trustee shall be under no liability
for interest on any monies received by him hereunder.

10.4 Successor Trustees: Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the aforenamed
Trustee. Such appointment may be executed by any authorized agent of
Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Trustor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.

10.5 Perfection of Appointment: Should any deed, conveyance or instrument of any
nature be required from Trustor by any successor Trustee to more fully and
certainly vest in and confirm to such new Trustee such estates, rights, powers
and duties, then, upon request by such Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Trustor.

10.6 Succession Instruments: Any new Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its or his
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and monies held by such Trustee to the successor Trustee so appointed
in its or his place.

10.7 No Representation by Trustee or Beneficiary: By accepting or approving
anything required to be observed, performed or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Loan Documents, including (but not
limited to) any officer’s certificate, balance

 

16



--------------------------------------------------------------------------------

sheet, statement of profit and loss or other financial statement, survey,
appraisal or insurance policy, neither Trustee nor Beneficiary shall be deemed
to have warranted, consented to, or affirmed the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty, consent or affirmation with respect thereto by Trustee
or Beneficiary.

ARTICLE 11.

State Law Provisions

11.1 Beneficiary Reimbursement: Any payments made, or funds expended or advanced
by Beneficiary pursuant to the provisions of any Loan Document, shall (a) become
a part of the Indebtedness, (b) bear interest at the Applicable Rate from the
date such payments are made or funds expended or advanced, (c) become due and
payable by Trustor upon demand therefor by Beneficiary, and (d) bear interest at
the Default Rate from the date of such demand. Failure to reimburse Beneficiary
upon such demand shall constitute an Event of Default.

11.2 Acceptance by Trustee: Trustee accepts this trust when this Deed of Trust,
duly executed and acknowledged, is made a public record as provided by law.

11.3 Waiver of Trial by Jury: Trustor hereby waives its rights to a trial by
jury as to any matter arising out of or concerning the subject matter of this
Deed of Trust.

11.4 Fees and Expenses: If Beneficiary becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Trustor, the Mortgaged Property or the title thereto or Beneficiary’s interest
under this Deed of Trust, or employs an attorney to collect any of the
Indebtedness or to enforce performance of the obligations, covenants and
agreements of the Loan Documents, Trustor shall reimburse Beneficiary for all
reasonable expenses, costs, charges and legal fees incurred by Beneficiary
(including, without limitation, the fees and expenses of experts and
consultants), whether or not suit be commenced, and the same shall be reimbursed
to Beneficiary in accordance with Subparagraph 11.1 hereof.

ARTICLE 12.

Miscellaneous

12.1 Beneficiary’s Right to Perform the Obligations: If Trustor shall fail,
refuse or neglect to make any payment or perform any act required by this Deed
of Trust then at any time thereafter, and without notice to or demand upon
Trustor and without waiving or releasing any other right, remedy or recourse
Beneficiary may have because of same, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Trustor, and shall have the right to enter upon the Land and into
the Buildings for such purpose and to take all such action thereon and with
respect to the Mortgaged Property, as it may deem necessary or appropriate. If
Beneficiary shall elect to pay any Imposition or other sums due with reference
to the Mortgaged Property, Beneficiary may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any

 

17



--------------------------------------------------------------------------------

payments to protect the security intended to be created by this Deed of Trust,
Beneficiary shall not be bound to inquire into the validity of any apparent or
threatened adverse title, lien, encumbrance, claim or charge before making an
advance for the purpose of preventing or removing the same. TRUSTOR SHALL
INDEMNIFY BENEFICIARY FOR ALL LOSSES, EXPENSES, DAMAGE, CLAIMS AND CAUSES OF
ACTION, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED OR ACCRUING BY REASON OF
ANY ACTS PERFORMED BY BENEFICIARY PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH
OR BY REASON OF ANY OTHER PROVISION IN THIS DEED OF TRUST, EXCEPT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY. All sums paid by Beneficiary
pursuant to this Paragraph, and all other sums expended by Beneficiary to which
it shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be deemed made at the instance of Trustor, shall constitute additions to the
Obligations, shall be secured by the Liens created by this Deed of Trust and
shall be paid by Trustor to Beneficiary upon demand. Interest under this
Paragraph shall be computed at the Default Rate.

12.2 Survival of Other Obligations: Each and all of the Other Obligations shall
survive the execution and delivery of the Loan Documents, and the consummation
of the loan called for therein, and shall continue in full force and effect
until the Obligations shall have been paid in full.

12.3 Further Assurances: Trustor, upon the request of Trustee, will execute,
acknowledge, deliver and record and/or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purpose of this Deed of Trust and to subject to the Liens hereof
any property intended by the terms hereof to be covered thereby, including
specifically but without limitation, any renewals, additions, substitutions,
replacements, betterments or appurtenances to the then Mortgaged Property.

12.4 Recording and Filing: Trustor will cause this Deed of Trust and all
amendments, modifications and supplements hereto and substitutions herefor to be
recorded, filed, re-recorded and refiled in such manner and in such places as
Trustee or Beneficiary shall reasonably request, and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.

12.5 Notices: All notices or other communications required or permitted to be
given pursuant to this Deed of Trust shall be in writing and shall be considered
as properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee or by prepaid telegram. Notice so mailed shall
be effective upon its deposit. Notice given in any other manner shall be
effective only if and when received by the addressee. For purposes of notice,
the addresses of the parties shall be as set forth in and the opening recital of
this Deed of Trust; provided, however, that either party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by the giving of thirty (30) days’ notice to the other
party in the manner set forth hereinabove.

12.6 Compliance with Usury Laws: Reference is hereby made to the provisions of
the Credit Agreement regarding compliance with usury laws. Such provisions are
hereby incorporated herein by this reference.

 

18



--------------------------------------------------------------------------------

12.7 No Waiver: Any failure by Trustee or Beneficiary to insist, or any election
by Trustee or Beneficiary not to insist, upon strict performance by Trustor of
any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of same or of any other terms, provision or condition
thereof and Trustee or Beneficiary shall have the right at any time or times
thereafter to insist upon strict performance by Trustor of any and all of such
terms, provisions and conditions.

12.8 [Intentionally Omitted]

12.9 Covenants Running with the Land: All Other Obligations contained in this
Deed of Trust are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property until this Deed of Trust is
released by Beneficiary.

12.10 Successors and Assigns: All of the terms of this Deed of Trust shall apply
to, be binding upon and inure to the benefit of the parties hereto, their
successors, assigns, heirs and legal representatives, and all other persons
claiming by, through or under them.

12.11 Severability: If any provision of this Deed of Trust or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Deed of Trust in
which such provision is contained nor the application of such provision to other
persons or circumstances shall be affected thereby, but rather shall be enforced
to the greatest extent permitted by law.

12.12 Modification: The Loan Documents contain the entire agreements between the
parties relating to the subject matter hereof and thereof and all prior
agreements relative thereto which are not contained herein or therein are
terminated. The Loan Documents may not be amended, revised, waived, discharged,
released or terminated orally but only by a written instrument or instruments
executed by the party against which enforcement of the amendment, revision,
waiver, discharge, release or termination is asserted. Any alleged amendment,
revision, waiver, discharge, release or termination which is not so documented
shall not be effective as to any party.

12.13 Release: If all the Obligations has been paid and all the Other
Obligations required to have been performed at such time have been performed,
then the Lien created by this Deed of Trust shall be released by Beneficiary
upon request of Trustor, at Trustor’s cost and expense, by instrument reasonably
satisfactory to Beneficiary.

12.14 Applicable Law: This Deed of Trust shall be governed by and construed
according to the internal laws of the State of California from time to time in
effect, without giving affect to its choice of law principles.

12.15 Headings: The Article, Paragraph and Subparagraph entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Paragraphs or
Subparagraphs.

12.16 Gender and Plurals: In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural, and conversely.

 

19



--------------------------------------------------------------------------------

12.17 Credit Agreement: Reference is hereby made for all purposes to the Credit
Agreement. In event of a conflict between the terms and provisions hereof and
the Credit Agreement, this Deed of Trust shall govern.

12.18 Intercreditor Agreement: Notwithstanding anything herein to the contrary,
the liens and security interest granted to the Beneficiary pursuant to this Deed
of Trust and the exercise of any right or remedy by the Beneficiary hereunder,
are subject to the provisions of the Amended and Restated Intercreditor
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), between
Collateral Agent and Beneficiary, as the “Revolving Credit Agent”, and
acknowledged and agreed to by Trustor and Spansion Inc., a Delaware corporation.
In the event of any conflict between the terms of the Intercreditor Agreement
and the terms of this Deed of Trust, the terms of the Intercreditor Agreement
shall govern.

(Signature Page Follows)

 

20



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

SPANSION LLC By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:   Chief Financial Officer

 

STATE OF NY   )     )ss.   COUNTY OF NY   )  

On May 16, 2007, before me, Huong Nguen, a notary public, personally appeared
Dario Sacomani, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/their executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

   

/s/ Huong Nguyen

 

21